Filed 11/23/20 P. v. Burts CA2/4
         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


THE PEOPLE,                                                  B305253

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No.NA028308)
         v.

TONY DARNELL BURTS,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Laura L. Laesecke, Judge. Dismissed.
     Richard Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                           INTRODUCTION

       Appellant Tony Darnell Burts was convicted of second
degree robbery in July 1996. (Pen. Code, § 211.1) Two 1988
convictions for burglary were found to be strikes under the Three
Strikes law. (§§ 667, subds. (b)-(j), 1170.12.) The court sentenced
Burts to a term of 35 years to life.
       In January 2020, Burts filed a motion to vacate his
sentence under section 1016.8, which became effective January 1,
2020. Section 1016.8 states that a plea bargain may not require
a defendant to waive “unknown future benefits” under the law,
and if it does so, it may be deemed void. (§ 1016.8, subds. (a)(4),
(b).). Burts asserted that his two strike convictions were based
on plea bargains, so he was entitled to relief under section
1016.8. The trial court denied the motion, finding that section
1016.8 did not apply retroactively to final cases, and that Burts’s
case became final in 1997. Burts filed a timely notice of appeal.
       On appeal, Burts’s appointed counsel filed a brief
requesting that we independently review the record for error.
(People v. Wende (1979) 25 Cal. 3d 436 (Wende).) We directed
counsel to send the record and a copy of the brief to Burts, and
notified him of his right to respond within 30 days. We have
received no response.
                           DISCUSSION
       We dismiss the appeal because appellant is not entitled to
Wende review. “In an indigent criminal defendant’s first appeal
as a matter of right, the Court of Appeal must independently
review the record if appointed counsel represents he or she has
found no arguable issues.” (Conservatorship of Ben C. (2007) 40


      1All   further statutory references are to the Penal Code.



                                   2
Cal. 4th 529, 535, citing Anders v. California (1967) 386 U.S. 738;
Wende, supra, 25 Cal. 3d 436.) A defendant is not entitled to such
review “in subsequent appeals.” (People v. Serrano (2012) 211
Cal. App. 4th 496, 503; see also People v. Kisling (2015) 239
Cal. App. 4th 288, 290.) As this is an appeal from a motion for
postjudgment relief, not a first appeal as a matter of right,
appellant is not entitled to Wende review. (See People v. Cole
(2020) 52 Cal. App. 5th 1023, 1028, review granted Oct. 14, 2020,
S264278.) Because neither appellant nor his counsel has raised
any claims of error, we dismiss the appeal as abandoned. (See
ibid.; People v. Serrano, supra, 211 Cal.App.4th at pp. 503-504;
People v. Kisling, supra, 239 Cal.App.4th at p. 292 & fn. 3.)
                           DISPOSITION
       The appeal is dismissed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           COLLINS, J.

We concur:



MANELLA, P. J.



WILLHITE, J.




                                3